2021 UT App 20



               THE UTAH COURT OF APPEALS

                     REBECCA ELLEN ALLEN,
                          Appellee,
                              v.
                      KENT DARIUS ALLEN,
                          Appellant.

                            Opinion
                       No. 20190369-CA
                    Filed February 25, 2021

           Third District Court, Salt Lake Department
               The Honorable Amber M. Mettler
                          No. 154906438

       Sara Pfrommer and Kathleen McConkie, Attorneys
                       for Appellant
              Russell Yauney, Attorney for Appellee

   JUDGE JILL M. POHLMAN authored this Opinion, in which
JUDGES GREGORY K. ORME and DAVID N. MORTENSEN concurred.

POHLMAN, Judge:

¶1     Kent Darius Allen appeals the district court’s
supplemental divorce decree in his divorce from Rebecca Ellen
Allen. Kent 1 contends that the court erred in finding him in
contempt and in its determinations regarding alimony, child
support, and child custody. We reject his arguments and affirm.




1. Because the parties share the same last name, we refer to each
by their first name, with no disrespect intended by the apparent
informality.
                          Allen v. Allen


                        BACKGROUND

¶2      Kent and Rebecca were married in 2004 and have five
minor children. They separated in September 2014, when
Rebecca moved to Utah with the children and Kent stayed in
Texas. During this time, Rebecca worked part-time and provided
full-time care for the children, while Kent did not work but
received disability payments based on a 100% disability rating
from the United States Department of Veterans Affairs (VA).

¶3     Rebecca filed for divorce in Utah in October 2015. Kent
moved to Utah in the spring of 2016. Early in the litigation, in
July 2016, Rebecca moved for an award of half of retroactive
benefits Kent received from the VA. Rebecca claimed she was
entitled to $56,171 of those benefits as rehabilitative spousal
support. In responding to the motion, Kent filed a declaration in
which he did not dispute receipt of the VA benefits. And in his
August 2016 financial declaration, Kent acknowledged receiving
around $89,900 as a “VA Disability Settlement minus attorney
fees.”

¶4     A domestic relations commissioner conducted a hearing
in August 2016. The commissioner recommended, among other
things, that Kent and Rebecca have temporary joint legal custody
of their children and that Rebecca have temporary physical
custody. The commissioner also recommended that Kent pay
Rebecca $44,500 from the VA benefits and around $1,200 in
monthly child support. These recommendations were
memorialized in a temporary order entered and counter-signed
by the district court in October 2016 (the Temporary Order).

¶5     Kent objected to the Temporary Order. The district court
held a hearing on November 3, 2016, in which it overruled the
objection and adopted the commissioner’s recommendation. It
also ordered Kent to pay Rebecca her share of the VA benefits
“within 30 days.”



20190369-CA                    2                2021 UT App 20
                          Allen v. Allen


¶6      On December 9, 2016, Rebecca moved for an order to
show cause, asserting, among other things, that Kent was in
contempt for not complying with the court’s order to pay her
portion of the VA benefits. Rebecca thus asked for a judgment
against Kent in the amount of $44,500. After a hearing, the
commissioner entered an order certifying the issue of contempt
for Kent’s “failure to pay the spousal support award of
[$44,500]” as required by the Temporary Order. The
commissioner’s order also stated that a “judgment in the amount
of [$44,500] for spousal support arrears shall enter for the period
of October 28, 2016, through March 2, 2017” (the Judgment). 2 The
district court counter-signed the Judgment.

¶7     In May 2017, Rebecca filed another motion for an order to
show cause, asserting that Kent should be held in contempt for
failing to pay child support between December 2016 and April
2017. Kent responded that he had already paid $11,294 of his
social security benefits to Rebecca and that those funds covered
his child support obligation for the time period at issue as well
as for four additional months. After hearing argument, the
commissioner certified the issue of Kent’s alleged contempt. The
commissioner also ordered entry of judgment against Kent for
$4,792 in past-due child support from December 2016 through
May 2017. The court counter-signed the order entering judgment
for $4,792.

¶8     Rebecca filed yet another motion for an order to show
cause in October 2017, this time asserting that Kent had not paid
child support from June to September 2017. After a hearing, the


2. The Judgment was “inadvertently entered in the amount of
$45,000 instead of the $44,500 included in the Temporary Order
and requested by [Rebecca] in her motion for order to show
cause.” The court ultimately modified the Judgment to the
correct amount of $44,500.




20190369-CA                     3                2021 UT App 20
                          Allen v. Allen


commissioner certified the contempt issue and awarded
judgment to Rebecca for $4,722 in past-due child support for the
months of June through November 2017. The court counter-
signed this order. Consequently, Kent had accumulated
judgments against him totaling $54,014 for unpaid child support
and retroactive spousal support.

¶9      Meanwhile, Kent filed various motions in which he
argued that the division of his VA benefits, as ordered in the
Temporary Order, was impermissible under federal law and that
the $44,500 Judgment should be vacated. The commissioner had
certified the issue for trial, but before trial, the district court
concluded that the VA benefits can be used for spousal support
and, therefore, there was no basis to vacate the Judgment.

¶10 The court entered a bifurcated divorce decree in August
2017. The issues of child support, custody, and contempt were
tried to the bench in 2018. Additionally, at trial, Kent once again
argued that the Judgment should be vacated. He proposed “two
ways to fight that judgment.” First, he renewed his argument
that his VA benefits were beyond the court’s reach under federal
law. Second, he objected to characterizing the $44,500 award in
the Judgment as spousal support because “the court has engaged
in none of the analysis required to determine a reasonable
amount for spousal support or to make such [an] award.” As for
Rebecca, she clarified that she was not asking for “future spousal
support” but that she “expected that judgment to be enforced.”

¶11 Rebecca and Kent each testified at trial. Notably, the court
found Rebecca “to be highly credible,” while it found Kent “not
to be credible” based on his “testimony, conduct, and a series of
inconsistencies.”

¶12 With regard to the Judgment, the court disagreed with
Kent’s argument that it was erroneous for $44,500 in spousal




20190369-CA                     4                2021 UT App 20
                            Allen v. Allen


support to remain in effect unless the court conducted an
analysis of Rebecca’s needs and his ability to pay. It explained,

       There was a court order requiring [Kent] to pay
       [Rebecca] $44,500. [Kent] did not do so. Judgment
       was, therefore, appropriately entered against
       [Kent]. This Court need not undergo any sort of
       analysis concerning the parties’ current financial
       needs or [Kent’s] ability to pay in order to permit
       the judgment to remain in effect.

The court also decided, in the alternative, that “[e]ven if . . . such
an analysis was required,” Kent “had the ability to pay and that
the needs analysis at the time of the hearing on the [motion] for
temporary orders supported the $44,500 award to [Rebecca] and
subsequent judgment against [Kent].” The court thus proceeded
to compare, albeit briefly, Kent’s and Rebecca’s incomes and
assets.

¶13 The court evaluated Rebecca’s assertion that Kent was in
contempt for not paying the $44,500 from the VA benefits and
not paying child support from December 2016 through
September 2017. As an initial matter, the court determined that
the Temporary Order requiring those payments was lawful.
Then, in evaluating contempt, the court first found that Kent had
the ability to comply with the Temporary Order at the time it
was entered and had the present ability to comply with it. In
support of this finding, the court rejected Kent’s assertion that he
had spent all the VA benefits (nearly $90,000). The court also
found that despite Kent’s “disability rating and the fact that he
has not held a regular job in a number of years, the evidence at
trial showed that [Kent] is physically and mentally able to work,
yet he chooses not to.” The court further found that Kent had
“access to significant financial support from his family which
support could be used to help” Kent obtain employment or pay
the outstanding amounts he owed. Second, the court found that



20190369-CA                      5                 2021 UT App 20
                          Allen v. Allen


Kent undisputedly “had knowledge of all the Court’s orders
requiring him to pay [Rebecca] $44,500 from his VA past-due
benefits and to pay child support.” Third, the court found that
Kent had “deliberately chose[n] not to comply” with the orders
when he “personally disagree[d]” with them but was “aware—at
all times—of the Court’s orders and [its] repeated rejections of
his arguments.”

¶14 The court thus held Kent in contempt, finding “beyond a
reasonable doubt that, at all times, [Kent] knew what was
required of him, had the ability to comply, and intentionally
refused to do so.” 3 Indeed, the court found that his “disregard of
the Court’s orders—including the multiple times the Court has
rejected [his] arguments—was willful, deliberate, and
intentional.”

¶15 As a sanction for his contempt, the court ordered Kent
jailed for ten days, which sentence could be purged if Kent made
certain payments toward child support and spousal support
within sixty days and continued to make specified monthly
payments thereafter. Additionally, the court ordered Kent to pay
Rebecca’s attorney fees incurred “in prosecuting the request for
entry of judgment and motions for contempt.”


3. Given that the court’s purpose in entering the contempt
finding was “to vindicate [its] authority by punishing [Kent] for
his willful disobedience of the Court’s previous orders,” the
contempt proceeding was criminal in nature and required that
Kent’s contempt meet the higher standard of beyond a
reasonable doubt rather than the lower civil standard. See
Dickman Family Props., Inc. v. White, 2013 UT App 116, ¶ 2, 302
P.3d 833 (“The characterization of a contempt proceeding
determines the applicable standard of proof: criminal contempt
must be proven beyond a reasonable doubt; civil contempt must
be proven by clear and convincing evidence.”).




20190369-CA                     6                2021 UT App 20
                           Allen v. Allen


¶16 The district court also awarded Rebecca sole physical and
legal custody of the minor children, while Kent was awarded
parent-time. In making this decision, the court considered
several factors bearing on the best interests of the children. First,
it found that the parties’ past conduct and moral standards
favored Rebecca. It reasoned that Kent “testified untruthfully”
and had “shown contemptuous disregard of the Court’s orders,”
demonstrating that he was “willing to and ha[d] willfully
disobeyed the law.” In the court’s view, this “type of conduct
suggest[ed] questionable parenting, at best.” The court also
reasoned that Kent’s “refusal—for years—to pay the spousal
support award or the child support previously ordered . . . while
[Rebecca] was struggling to provide for herself and the
[children] demonstrate[d] a substantial indifference towards”
the children. Although Kent claimed that he took care of the
children “in other ways—not just financially, but physically,
emotionally, and spiritually,” the court discredited his testimony
on this point.

¶17 Next, the court factored in which parent was the primary
caretaker and concluded that this factor also favored Rebecca,
especially given that she undisputedly had been the children’s
primary caretaker since the couple separated in September 2014.
In considering this factor, the court found that Kent had “no
in-person contact at all with the children” for over a year after
they moved to Utah despite his financial ability to see the
children in person. The court further found that the children
were “well-cared for” and “flourishing with [Rebecca] as their
primary caretaker” and that even after Kent moved to Utah, he
had displayed “remarkably limited involvement” in the
children’s lives. Next, the court considered the factor of the
children’s bond with the parents. While the court did not find
Kent’s testimony that he had “active involvement and
participation” in the children’s lives to be credible, the court
found that the evidence concerning Rebecca’s “strong
relationship with the [children] was credible and



20190369-CA                      7                 2021 UT App 20
                          Allen v. Allen


overwhelming.” The court then weighed the factor of which
parent was most likely to act in the children’s best interests in
favor of Rebecca. The court based this determination on its
findings that Rebecca “went out of her way not to speak
negatively about” Kent at trial but that Kent made “accusations
and insinuations” that Rebecca was an inattentive parent.

¶18 The court considered additional factors, including that the
parties “have generally been able to cooperate with each other”
even though Kent was “often unreliable.” It found that Kent was
“less emotionally stable” than Rebecca and that “[Kent]—despite
not being employed or in school—[had] knowingly and
intentionally declined to take a more active role in the
[children’s] lives.” Indeed, the court reiterated that Kent could
have taken “a more active role” in their lives “but he [chose] not
to.” Considering all these factors together, the court found by a
preponderance of the evidence that awarding sole legal and
physical custody to Rebecca, subject to Kent’s right to
parent-time, was in the children’s best interests.

¶19 As for child support, the court found that Kent did not
owe any child support arrearages before the Temporary Order
was entered—the time period from September 2014 until July
2016. The court based this finding on the fact that Rebecca
expressly disclaimed entitlement to child support arrearages
prior to the Temporary Order. It also relied on the evidence at
trial indicating that Kent “did make some payments . . . during
this time period, although the amounts were inconsistent and
disputed.”

¶20 But the court did determine that “for the period of August
2016 to March 2019,” Kent owed $18,732 in child support
arrearages. Using the sole custody worksheet, the court
calculated this amount using Kent’s $4,630.62 monthly income
and Rebecca’s imputed $1,257 monthly income. In making its
calculation, the court credited Kent with the $405 monthly



20190369-CA                     8               2021 UT App 20
                          Allen v. Allen


amounts Rebecca received on behalf of the children from social
security beginning in August 2016. While entering judgment of
$18,732 in favor of Rebecca, the court simultaneously vacated the
earlier judgments for overdue child support.

¶21 The court rejected Kent’s argument that he should be
given credit for payments he made to Rebecca prior to the
Temporary Order—payments he asserted would eliminate any
alleged arrearages. The court reasoned that it would be
“inappropriate to give [Kent] ‘credit’ for any supposed
‘overpayments’ given that (until now) there has not been a final
Court order regarding child support.” It further reasoned that
Kent had “an obligation to support his children and that
obligation is ongoing and continuous” and that “[t]he
presumption, therefore, should not be that [Kent] ‘overpaid,’ but
that [Kent] paid whatever he could or desired to, given his
ongoing obligation.”

¶22 On the matter of attorney fees, the court had already
concluded that under Utah Code section 78B-6-311(1), as “an
additional sanction for nonpayment,” Kent would have to pay
Rebecca’s attorney fees incurred “in prosecuting the request for
entry of judgment and motions for contempt.” The court
declined to address whether to award attorney fees under Utah
Code section 30-3-3 because the parties had stipulated to paying
their own remaining fees.

¶23 The court entered its findings of fact and conclusions of
law as well as a supplemental divorce decree. Kent appeals.


           ISSUES AND STANDARDS OF REVIEW

¶24 Kent raises four issues on appeal. First, he contends that
the district court erroneously awarded a lump sum to Rebecca as
alimony without conducting the required alimony analysis. We
ultimately do not reach the merits of this issue because Kent


20190369-CA                    9                2021 UT App 20
                           Allen v. Allen


does not adequately challenge an independent alternative basis
for the court’s decision. See Kendall v. Olsen, 2017 UT 38, ¶ 12, 424
P.3d 12.

¶25 Second, Kent contends that the district court should have
given him credit toward his child support obligation. Because
district courts have “broad discretion” in awarding child
support and “in determining the financial interests of divorced
parties,” we “will not disturb such decisions absent an abuse of
discretion.” Roberts v. Roberts, 2014 UT App 211, ¶¶ 7–8, 335 P.3d
378 (cleaned up).

¶26 Third, Kent contends that the district court erred in
finding him in contempt of court for failing to pay child support
and the lump sum to Rebecca. When reviewing a district court’s
decision finding a party in contempt, “we review the district
court’s findings of fact for clear error and its legal
determinations for correctness.” LD III LLC v. Davis, 2016 UT
App 206, ¶ 12, 385 P.3d 689 (cleaned up).

¶27 Fourth, Kent contends that the district court erred in
granting sole legal and physical custody of the children to
Rebecca. “In custody matters, appellate courts generally give the
district court considerable discretion because the district court’s
proximity to the evidence places it in a better position than an
appellate court to choose the best custody arrangement.” Dahl v.
Dahl, 2015 UT 79, ¶ 155, 459 P.3d 276 (cleaned up). This broad
discretion, however, “must be guided by the governing law
adopted by the Utah Legislature.” Id. (cleaned up).

¶28 To the extent any of Kent’s contentions involve challenges
to the district court’s factual findings, our “review of such
findings is highly deferential, and we will reverse only if the
findings are clearly erroneous.” Id. ¶ 149. “We give this
deference to the district court because it stands in a superior
position from which to evaluate and weigh the evidence and



20190369-CA                     10                 2021 UT App 20
                           Allen v. Allen


assess the credibility and accuracy of witnesses’ recollections.”
Id. ¶ 173 (cleaned up). A district court’s factual findings “are
clearly erroneous only if they are in conflict with the clear weight
of the evidence, or if the court has a definite and firm conviction
that a mistake has been made.” Taft v. Taft, 2016 UT App 135,
¶ 16, 379 P.3d 890 (cleaned up).


                            ANALYSIS

                    I. Lump Sum as Alimony

¶29 Kent first challenges the district court’s award of $44,500
in spousal support to Rebecca. In particular, Kent contends that
the court abused its discretion by entering this award without
“conduct[ing] the analysis required under Utah law to determine
whether, and how much, spousal support should be” awarded.

¶30 Kent is correct that Utah law requires district courts to
consider several factors, known as the Jones factors, when
determining alimony. Those factors include “the financial
condition and needs of the recipient spouse,” “the recipient’s
earning capacity or ability to produce income,” and “the ability
of the payor spouse to provide support.” Utah Code Ann.
§ 30-3-5(9)(a)(i)–(iii) (LexisNexis Supp. 2020); 4 see also Jones v.
Jones, 700 P.2d 1072, 1075 (Utah 1985) (listing these three factors
now codified in Utah Code section 30-3-5). Further, the “court
must make sufficiently detailed findings of fact on each statutory
factor.” Keyes v. Keyes, 2015 UT App 114, ¶ 33, 351 P.3d 90
(cleaned up).




4. Because recent statutory amendments since the relevant time
are immaterial in this case, we cite the current version of the
Utah Code.




20190369-CA                     11                2021 UT App 20
                           Allen v. Allen


¶31 The problem for Kent, however, is that the district court
rejected his argument about the Jones analysis based on two
independent grounds. And we “will not reverse a ruling of the
district court that rests on independent alternative grounds
where the appellant challenges only one of those grounds.”
Kendall v. Olsen, 2017 UT 38, ¶ 12, 424 P.3d 12 (cleaned up).

¶32 Here, the district court first decided that because “[t]here
was a court order requiring [Kent] to pay [Rebecca] $44,500” and
he “did not do so,” the Judgment was “appropriately entered
against [Kent]” and, as a result, the court “need not undergo any
sort of analysis concerning the parties’ current financial needs or
[Kent’s] ability to pay in order to permit the judgment to remain
in effect.” Second, the court decided that even if such an analysis
was required, Kent “had the ability to pay and that the needs
analysis at the time of the hearing on . . . [the Temporary Order]
supported the $44,500 award to [Rebecca] and subsequent
judgment against [Kent].”

¶33 Although the district court rejected his argument on these
two independent grounds, Kent’s appeal focuses only on the
latter basis by arguing that the court inadequately analyzed the
Jones factors at trial. His challenge to the former ground—that
the Judgment requiring him to pay $44,500 was already
appropriately entered against him—is limited to an assertion
that the district court engaged in “circular reasoning” by
concluding that “because Kent was ordered to pay before, there
is no need to conduct the Jones analysis now.” But Kent has the
burden to “identify and brief” his reasons for reversal, see id.,
and this terse assertion does not sufficiently address the effect of
an order that had already been reduced to a judgment, nor does
it show error in the court’s treatment of the Judgment, see
generally Utah R. App. P. 24(a)(8) (setting forth the appellant’s
burden to “explain, with reasoned analysis supported by
citations to legal authority and the record, why the party should
prevail on appeal”). Consequently, Kent effectively has



20190369-CA                     12                2021 UT App 20
                           Allen v. Allen


challenged only one of the court’s independent grounds for its
ruling, and we therefore are in no position to reverse the district
court. See Kendall, 2017 UT 38, ¶ 12. Accordingly, we reject Kent’s
challenge to the $44,500 award of spousal support without
reaching the merits of the district court’s decision. 5

                         II. Child Support

¶34 Next, Kent contends that the district court abused its
discretion in determining that he is “more than $18,000 in
arrears” with respect to child support for the period of August
2016 to March 2019. While acknowledging that he did not make
any child support payments between November 2016 and
December 2017, Kent argues that the court should have credited
him with payments he made between December 2014 and July
2016, and with $11,294 paid to Rebecca in November 2016.

¶35 The district court declined to give Kent “credit” for any
payments he made before the Temporary Order’s entry. In
particular, the court deemed it “inappropriate” to give any
credits when there had not yet been a final court order regarding
child support. It explained that Kent had an “ongoing and
continuous” obligation to support his children and that “[t]he
presumption, therefore, should not be that [Kent] ‘overpaid,’ but
that [Kent] paid whatever he could or desired to, given his
ongoing obligation.” On appeal, Kent has not grappled with the
court’s rationale, and because he has left the court’s basis for its
decision unaddressed, we again conclude that he has not carried
his burden to show error in that decision. See Sandusky v.
Sandusky, 2018 UT App 34, ¶ 26, 417 P.3d 634 (rejecting an


5. Kent raises other arguments attacking the propriety of the
lump sum award to Rebecca. But because Kent has not
adequately addressed the earlier Judgment, we need not reach
these arguments.




20190369-CA                     13                2021 UT App 20
                           Allen v. Allen


argument where the appellant did not address the basis for the
district court’s decision).

¶36 As for the $11,294 paid to Rebecca in November 2016,
Kent now contends that these funds were a social security
benefit that should have been credited against his child support
obligation. 6 In support, he cites Utah Code section 78B-12-203,
which states that “[s]ocial security benefits received by a child
due to the earnings of a parent shall be credited as child support
to the parent upon whose earning record it is based, by crediting
the amount against the potential obligation of that parent.” Utah
Code Ann. § 78B-12-203(9)(b) (LexisNexis 2018).

¶37 But Kent has not shown, as he must, that he preserved
this issue for appeal. To preserve an issue, it “must be presented
to the trial court in such a way that the trial court has an
opportunity to rule on that issue.” Taft v. Taft, 2016 UT App 135,
¶ 35, 379 P.3d 890 (cleaned up). Thus, “the issue must be
specifically raised by the party asserting error, in a timely
manner, and must be supported by evidence and relevant legal
authority.” Warrick v. Property Reserve Inc., 2018 UT App 197,
¶ 12, 437 P.3d 439 (cleaned up). “Issues that are not raised at trial
are usually deemed waived.” Wohnoutka v. Kelley, 2014 UT App
154, ¶ 3, 330 P.3d 762 (cleaned up). Further, an appellant’s brief
must contain “citation to the record showing that the issue was


6. Kent also suggests that Rebecca has received more than
$18,000 related to social security disability payments since
August 2016 and that the court refused to comply with its
obligation to credit those payments against Kent’s child support
obligation. The record does not support Kent’s contention. To
the contrary, the court’s findings of fact show that the court did
reduce Kent’s arrearages by “the amounts received by [Rebecca]
on behalf of the [children] in the amount of $405 from social
security beginning in August 2016.”




20190369-CA                     14                 2021 UT App 20
                           Allen v. Allen


preserved for review” or “a statement of grounds for seeking
review of an issue not preserved.” Utah R. App. P. 24(a)(5)(B).

¶38 To demonstrate that he preserved the issue regarding the
$11,294 and section 78B-12-203, Kent cites one page of his
response to one of Rebecca’s motions for an order to show cause.
There, Kent quoted the statute and stated that the social security
benefits Rebecca received from his employment “is all to be
credited as child support payments.” But this document was
filed over a year and a half before trial, and Kent did not again
address section 78B-12-203 in his trial brief or in his
supplemental trial brief—even when discussing the $11,294
payment. As a result, and despite an earlier attempt to raise the
issue, Kent did not raise the issue in a timely manner such that
the district court had an opportunity to consider it at the time the
court was resolving the child support issues at trial. Kent thus
did not preserve this issue regarding section 78B-12-203 and we
do not consider it further.

¶39 Kent also complains that the court used the sole custody
worksheet in calculating child support arrearages. He claims this
calculation was erroneous because he had “joint custody” under
the Temporary Order. Although the Temporary Order gave
“joint legal custody” to both parties, it gave “temporary physical
custody” to Rebecca. In other words, the Temporary Order gave
Rebecca sole physical custody of the children. Because the
custody worksheet for purposes of child support is based on
physical, not legal, custody, we perceive no error in the court’s
use of the sole custody worksheet. Cf. Burggraaf v. Burggraaf,
2019 UT App 195, ¶¶ 34–35, 455 P.3d 1071 (seeing no error in the
court’s use of the sole custody worksheet where the mother had
sole physical custody in practice).

¶40 For the foregoing reasons, Kent has not shown that the
district court abused its discretion in holding him accountable
for $18,732 in child support arrearages.



20190369-CA                     15                2021 UT App 20
                           Allen v. Allen


                          III. Contempt

¶41 Kent contends that the district court erred in finding him
in contempt based on his failure to comply with the orders to
pay child support and $44,500 to Rebecca. “A finding of
contempt is proper only when the person cited for contempt
knew what was required, had the ability to comply, and
intentionally failed or refused to do so.” LD III LLC v. Davis, 2016
UT App 206, ¶ 13, 385 P.3d 689 (cleaned up).

¶42 Kent’s contention on appeal centers on only one of the
relevant factors: his ability to comply with the court’s orders. 7
More specifically, he focuses on the court’s findings regarding
his ability to pay. In so arguing, he maintains that “he cannot
give Rebecca the ordered $44,500 because he does not have it; he
used it for his own needs with respect to housing and other
related items when he moved.” He also argues that the court
erred in finding that he had the ability to work despite his 100%
disability rating.


7. Kent also argues that he could “not be held in contempt of an
order that is void because it was beyond the court’s jurisdiction
to issue.” But “the only way a party can successfully attack an
order which he is charged with refusing to obey is if the party
can show it to be absolutely void.” Iota LLC v. Davco Mgmt. Co.,
2016 UT App 231, ¶ 20, 391 P.3d 239 (cleaned up). To
demonstrate that the district court’s orders were void, Kent
would have to show that the court lacked subject matter or
personal jurisdiction over him at the time the orders were
entered. See id. ¶ 21. Kent has not made that showing. He argues
only that the federal law applicable to his VA benefits
“implicates the court’s subject matter jurisdiction.” But that
cursory suggestion does not show that the district court lacked
“authority over the general class of cases to which the particular
case at issue belongs.” See id. ¶ 22 (cleaned up).




20190369-CA                     16                2021 UT App 20
                          Allen v. Allen


¶43 Kent testified that he had spent all the VA benefits (nearly
$90,000) by the time of the hearing on the Temporary Order. But
the district court found that this claim was “false” and contrary
to Kent’s representations to the commissioner. The court also
found that Kent’s “claim that he needed to spend all $90,000 on
furnishing his new residence and other household expenses in
Utah is simply not credible.” Kent asserts that the court’s
credibility determination in this regard is “based on no evidence
at all” when Rebecca introduced “no evidence to counter Kent’s
testimony that he had spent” all the VA benefits. But the court
was “not required to believe [Kent] simply because he presented
more evidence than [Rebecca] or because [she] did not directly
contradict his . . . testimony.” See Sauer v. Sauer, 2017 UT App
114, ¶ 6, 400 P.3d 1204. Indeed, “we give great deference to a
trial court’s determinations of credibility based on the
presumption that the trial judge, having personally observed the
quality of the evidence, the tenor of the proceedings, and the
demeanor of the parties, is in a better position to perceive the
subtleties at issue than we can looking only at the cold record.”
Id. (cleaned up). Kent has not shown that we should deviate
from the considerable deference we owe to the district court’s
factual findings.

¶44 Kent also claimed in the district court that he is unable to
work based on his 100% disability rating. But the court rejected
this claim, finding that Kent presented “no corroborating
evidence other than” hearsay statements. It also found that
despite Kent’s “disability rating and the fact that he has not held
a regular job in a number of years, the evidence at trial showed
that [Kent] is physically and mentally able to work, yet he
chooses not to.” The court based this finding on testimony that
Kent, “whatever his limitations might be, leads an active
lifestyle,” including swimming, hiking, and taking jiu-jitsu
classes. In Kent’s view, the court relied on “random incidents”
and had no evidence that he “was able to work any kind of job.”
But Kent’s cursory argument does not show how the court’s



20190369-CA                    17                2021 UT App 20
                          Allen v. Allen


factual findings were “in conflict with the clear weight of the
evidence” and does not convince us that “a mistake has been
made.” See Taft v. Taft, 2016 UT App 135, ¶ 16, 379 P.3d 890
(cleaned up).

¶45 Kent also suggests that his 100% disability rating
precluded the district court from finding him able to work, and
he implies that the court’s finding might jeopardize his disability
benefits. But because he provides little legal authority and
analysis to support these suggestions, he has not carried his
burden to establish error. See Utah R. App. P. 24(a)(8) (“The
argument must explain, with reasoned analysis supported by
citations to legal authority and the record, why the party should
prevail on appeal.”). For these reasons, we conclude that Kent
has not shown error in the district court’s decision finding him
in contempt.

                        IV. Child Custody

¶46 Kent next contends that the district court erred in
granting sole legal and physical custody of the children to
Rebecca. In so arguing, Kent stresses that the court based its
decision “in large part” on its belief and “misplaced anger” that
“Kent exhibited poor moral character by failing to pay child
support” as ordered. He also maintains that he overpaid on child
support.

¶47 In determining custody, the court “shall consider the best
interest of the child” and, in doing so, may consider any factors
it deems relevant. Utah Code Ann. § 30-3-10(2) (LexisNexis
Supp. 2020). The Utah Code identifies a number of potentially
relevant factors, including but not limited to “the parent’s
capacity and willingness to function as a parent,” “the past
conduct and demonstrated moral character of the parent,” the
“emotional stability of the parent,” the “parent’s financial
responsibility,” “who has been the primary caretaker of the



20190369-CA                    18                2021 UT App 20
                           Allen v. Allen


child,” and the “relative strength of the child’s bond with the
parent, meaning the depth, quality, and nature of the
relationship between the parent and the child.” Id.; see also id.
§ 30-3-10.2 (2019) (setting forth similar factors for consideration
in determining whether the child’s best interest would be served
by ordering joint legal custody or joint physical custody).

¶48 In this case, Kent overlooks that the district court
conducted a detailed analysis of many of the custody factors. See
supra ¶¶ 16–18. On appeal he does not assail the majority of that
analysis; instead, as stated, he limits his challenge to the court’s
inclusion of his history of nonpayment of child support. And he
has not persuaded us that the court was wrong to consider his
failure to pay child support in its analysis. 8 Moreover, while
Kent believes that the court’s custody decision was driven by its
consideration of his nonpayment, he has not established that this
factor overwhelmed the rest of the custody factors. Simply put,



8. Kent asserts that the “only orders that [he] ever failed to obey
were ones that he believed had been issued by the court without
jurisdiction, which he promptly and actively challenged.” But, as
explained above, see supra note 7, Kent has not shown that the
court lacked jurisdiction to enter its orders. And “a party may
not challenge a court’s order by violating it.” Iota LLC, 2016 UT
App 231, ¶ 16 (cleaned up). Rather, “[t]he orderly and
expeditious administration of justice . . . requires that ‘an order
issued by a court with jurisdiction over the subject matter and
person must be obeyed by the parties until it is reversed by
orderly and proper proceedings.’” Id. (quoting Maness v. Meyers,
419 U.S. 449, 459 (1975)). Indeed, the district court here correctly
observed that “‘a party is foreclosed from making a private
determination that a court’s order need not be obeyed because it
is legally incorrect.’” (Quoting id. ¶ 17.) We thus are not
persuaded by Kent’s excuse for not complying with the orders.




20190369-CA                     19                2021 UT App 20
                          Allen v. Allen


nothing in the court’s analysis or Kent’s argument persuades us
that the court erred in making its custody decision.

                   V. Attorney Fees on Appeal

¶49 Finally, Rebecca requests that this court award her
attorney fees on appeal on two grounds. First, Rebecca asserts
that the district court awarded her attorney fees related to Kent’s
contempt with respect to the $44,500 and child support and that
she is thus entitled to attorney fees on appeal for defending the
appeal on that issue. Second, Rebecca asks this court to remand
for the district court to make findings under Utah Code section
30-3-3 to support an award of attorney fees to her for all issues
on appeal.

¶50 Generally, “attorney fees are awardable only if authorized
by statute or by contract.” Greyhound Lines, Inc. v. Utah Transit
Auth., 2020 UT App 144, ¶ 55, 477 P.3d 472 (cleaned up). This
court ordinarily will award appellate attorney fees “when a
party was awarded fees and costs below and then prevails on
appeal.” Tobler v. Tobler, 2014 UT App 239, ¶ 48, 337 P.3d 296.
Because the district court awarded Rebecca attorney fees related
to her “request for entry of judgment and motions for contempt”
pursuant to statute under Utah Code section 78B-6-311(1) and
because she has prevailed on that issue on appeal, see supra
¶¶ 41–45, we grant her request for appellate fees related to that
one issue. See Tobler, 2014 UT App 239, ¶ 48; cf. Telegraph Tower
LLC v. Century Mortgage LLC, 2016 UT App 102, ¶ 52, 376 P.3d
333 (awarding appellate attorney fees on the single issue on
which appellees prevailed below and successfully defended on
appeal); Macris v. Sevea Int’l, Inc., 2013 UT App 176, ¶ 53, 307
P.3d 625 (awarding partial attorney fees on appeal for the issues
on which the appellee was successful on appeal). We thus
remand this case to the district court to calculate Rebecca’s
reasonable attorney fees incurred in defending that issue on
appeal.



20190369-CA                    20                2021 UT App 20
                          Allen v. Allen


¶51 As for Rebecca’s suggestion that she could be “entitled to
attorney fees for the entirety of the appeal” under Utah Code
section 30-3-3, we conclude that she is not entitled to such an
award. The parties stipulated to paying their own attorney fees
incurred during the district court proceedings, and the district
court expressly declined to consider whether to award fees
under Utah Code section 30-3-3. Because the district court did
not award attorney fees based on section 30-3-3 to Rebecca
below and because she has not otherwise established that she
should be awarded her remaining attorney fees on appeal, see
Tobler, 2014 UT App 239, ¶ 48, we decline Rebecca’s invitation to
instruct the district court to analyze her general claim for
appellate attorney fees.


                        CONCLUSION

¶52 Kent has not established error in the district court’s
decisions. Accordingly, we affirm the supplemental decree, but
we remand to the district court for the limited purpose of
calculating Rebecca’s attorney fees reasonably incurred on
appeal, insofar as they are related to the issue of contempt.




20190369-CA                    21               2021 UT App 20